DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David Harrell on Jun. 15, 2022.
The application has been amended as follows:
1.	(Currently Amended)  A system comprising:
a processor; and
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising:
receiving, at a data storage device, a data set comprising a primary key, a secondary key, and a data item, wherein the primary key identifies a resource or an entity and the secondary key is an alias for the resource or the entity;
querying, using the primary key, a first data storage structure of the data storage device for an internal identifier corresponding to the primary key;
associating the secondary key to the internal identifier to create a key-value pair, wherein the secondary key is a key portion of the key-value pair and the internal identifier is a value portion of the key-value pair;
storing the key-value pair in the first data storage structure; and
storing the internal identifier and the data item in a second data storage structure of the data storage device.

2.	(Original)  The system of claim 1, wherein the data storage device is a key-value store and the first data storage structure and the second data storage structure are database tables.

3.	(Original)  The system of claim 1, wherein the alias is at least one of: 
a URL; 
a URN; or 
an identifier that is specific to an application or service.

4.	(Original)  The system of claim 1, wherein the resource is a document or a file.

5.	(Original)  The system of claim 1, wherein the entity is a user, a group, or an organization.

6.	(Original)  The system of claim 1, wherein the internal identifier is allocated by the data storage device and is used in the second data storage structure as a unique identifier for the data item.

7.	(Original)  The system of claim 1, wherein the method performed by the computer executable instructions further comprises:
determining whether a previous internal identifier for the primary key is found in the first data storage structure; and
when the previous internal identifier is not found in the first data storage structure:
allocating, by the data storage device, the internal identifier for the primary key; and
inserting the internal identifier into the first data storage structure.

8.	(Canceled)  

9.	(Original)  The system of claim 1, wherein storing the key-value pair in the first data storage structure comprises inserting the key-value pair in a row comprising the primary key.
10.	(Original)  The system of claim 1, wherein the first data storage structure and the second data storage structure are abstractions of a key-value store.

11.	(Original)  The system of claim 1, wherein the method performed by the computer executable instructions further comprises:
determining whether a previous secondary key is associated with the primary key in the first data storage structure; and
when the previous secondary key is associated with the primary key, updating the previous secondary key to the secondary key in the first data storage structure.

12. 	(Currently Amended)  A method comprising: 
receiving, at a key-value store, a data set comprising a primary key, a secondary key, and a data item, wherein the secondary key is an alias for the primary key;
querying, using the primary key, a first data table of the key-value store for an internal identifier corresponding to the primary key;
associating the secondary key to the internal identifier to create a first key-value pair, wherein the secondary key is a key portion of the first key-value pair and the internal identifier is a value portion of the first key-value pair;
storing the first key-value pair in the first data table; and
storing the internal identifier and the data item in a second data table of the key-value store as a second key-value pair.

13. 	(Original)  The method of claim 12, wherein the primary key is an identifier for at least one of:
a resource;
a data object; or
an entity.

14. 	(Original)  The method of claim 12, wherein: 
a first stored procedure of the key-value store is used for querying the first data table;
a second stored procedure of the key-value store is used for associating the secondary key to the internal identifier; and
a third stored procedure of the key-value store is used for storing the internal identifier and the data item.

15. 	(Original)  The method of claim 12, further comprising:
receiving a data request for the data item, wherein the data request comprises the secondary key;
querying, using the secondary key, the first data table to identify the internal identifier; and
querying, using the internal identifier, the second data table to retrieve the data item.

16. 	(Original)  The method of claim 12, wherein the first data table comprise one or more metadata properties for validating that the secondary key is associated with the primary key.

17. 	(Currently Amended)  A method comprising: 
receiving, at a key-value store, a data set comprising a primary key, a first secondary key, a second secondary key, and a data item, wherein the first secondary key is a first alias for the primary key and the second secondary key is a second alias for the primary key;
querying, using the primary key, a first data table of the key-value store for an internal identifier corresponding to the primary key;
associating the first secondary key to the internal identifier to create a first key-value pair, wherein the first secondary key is a key portion of the first key-value pair and the internal identifier is a value portion of the first key-value pair;
associating the second secondary key to the internal identifier to create a second key-value pair;
storing the first key-value pair and the second key-value pair in the first data table; and
storing the internal identifier and the data item in a second data table of the key-value store as a third key-value pair.

18. 	(Original)  The method of claim 17, wherein receiving the data set comprises: 
deserializing, in the data set, the first secondary key and the second secondary key;
providing the first secondary key to an association component to create the first key-value pair; and
separately providing the second secondary key to the association component to create the second key-value pair.

19. 	(Original)  The method of claim 17, wherein the first secondary key is a URL and the second secondary key is a URN.

20. 	(Original)  The method of claim 17, wherein:
each primary key in the first data table is unique; and
each internal identifier in the second data table is unique.

21.	(New)  The method of claim 12, wherein the alias is at least one of: 
a URL; or
a URN; or 
an identifier that is specific to an application or service.

                                     REASONS FOR ALLOWANCE

1.	Claims 1-7, 9-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  03/21/2022 regarding claims 1-7, 9-21  have 
been considered and are persuasive.  The prior art does not disclose ” querying, using the primary key, a first data storage structure of the data storage device for an internal identifier corresponding to the primary key; associating the secondary key to the internal identifier to create a key-value pair, wherein the secondary key is a key portion of the key-value pair and the internal identifier is a value portion of the key-value pair; storing the key-value pair in the first data storage structure; and storing the internal identifier and the data item in a second data storage structure of the data storage device”, as required by claim 1 and a similar to the limitations of claims 8 and 15.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 12 and 17 are allowed.  Dependent claims 2-7. 9-14, 16-21 are allowed at least by virtue of their dependency from claims 1, 12 and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 18, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153